[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This case came before the court as two consolidated cases, CV950144210S and CV 950144760 S, consolidated under the latter docket number. A jury found for the plaintiff, Tri-Coastal on counts five, nine and ten of the amended complaint.
The court finds in the matter CV0144210S, on count one of the amended complaint, in the amount of $31,718.45, in favor of the plaintiff, Betty Chang. As to count two, the court further finds in favor of the defendant, Tri-Coastal. The plaintiff in this matter has withdrawn counts three through eight of the amended complaint.
In the matter CV0144760 S on counts one through four, eight and eleven, the court finds in favor of the defendant, Betty Chang. As to count five, the court further finds against the defendant, Betty Chang in the amount of $42,150.00.
The court reserves decision regarding punitive damages on count five and ten of plaintiff's Tri-Coastal's amended complaint and attorney's fees pursuant to count five, pending a hearing on the matter.
The court reserves decision regarding punitive damages on CT Page 2887 count five and ten of plaintiff's Tri-Coastal's amended complaint and attorney's fees pursuant to count five, pending a hearing on the matter.
HICKEY, J.